Title: To George Washington from Nicholas Cooke, 6 May 1776
From: Cooke, Nicholas
To: Washington, George



Sir
Providence May 6. 1776

Your Excellency’s Favor in which you assure me that you will recommend this unhappy Colony to the Continental Congress hath been laid before the General Assembly, to whom it gave great Satisfaction.

I inclose you a Copy of Colo. Babcock’s Dismission. The Office of Brigadier General is still kept vacant, in Hopes that the Brigade will be put upon the Continental Establishment, and that a Commander in Chief will be appointed by Congress.
I also inclose a Copy of an Act discharging the Inhabitants of this Colony from Allegiance to the King of Great Britain; which was carried in the House of Deputies after a Debate with but six dissentient Voices, there being upwards of Sixty Members present. I may also inform your Excellency that the Delegates from this Colony are instructed and authorized to join with the major Part of the Delegates, in entering into Treaty with any Prince, State or Potentate for the Security of the Colonies, and to adopt any other Measures that may be thought prudent and effectual. This Instruction passed Nem: Con.
The Lower House afterwards passed a Vote for taking the Sense of the Inhabitants at large upon the Question of Independence, but the Upper House having represented to them, that it would probably be discussed in Congress before the Sense of the Inhabitants could be taken and transmitted to the Delegates: in which Case the Colony would lose their Voice, as the Delegates would be laid under the Necessity of waiting for Instructions from their Constituents, and further observed that the Delegates when they should receive a Copy of the Vote renouncing Allegiance to the British King, and their Instructions, could not possibly be at a Loss to know the Sentiments of the General Assembly. Upon this the matter was dropped.
I have the Satisfaction also to inform Your Excellency that at a very full Town-Meeting of the Inhabitants of Newport held last Monday, it was unanimously voted to enter into the Defense of the Town, and last Thursday a considerable Body of them began to work upon the Fort to be erected upon Brenton’s Point. This happy Event I have great Hopes will make us an united People, and root up every Seed of Disaffection in the Colony.
I take the Liberty once more to press Your Excellency in behalf of the Colony, the Defence of which must be abandoned unless we receive Assistance from the Congress. I am with great Respect Sir Your most obedient, and most humble Servant

Nichs Cooke



P.S. By this Day’s Post I have forwarded to Mr Hopkins an Instruction from the General Assembly directing him to make immediate Application to Congress to put our Troops upon the Continental Establishment.

